Exhibit 10.1

 

[horizon_logo.jpg]

 

 



March 2, 2017

 

VIA ELECTRONIC AND REGULAR MAIL
Argos Therapeutics, Inc.
4233 Technology Drive
Durham, NC 27704
Attn: Vice President of Finance

 

Re:     Venture Loan and Security Agreement dated as of September 29, 2014 (as
amended from time to time, the “Loan Agreement”) by and among Argos
Therapeutics, Inc. (“Borrower”), Horizon Credit II LLC (“HCII”), as assignee of
Horizon Technology Finance Corporation (“Horizon”), Fortress Credit
Opportunities V CLO Limited (“FCO V”), as assignee of Fortress Credit Co LLC
(“Fortress”), Fortress Credit Opportunities VII CLO Limited, as assignee of
Fortress (“FCO VII” and collectively with, HCII and FCO V, “Lenders”) and
Horizon as Collateral Agent, Secured Promissory Note (Loan A) issued by
Borrower, dated September 29, 2014 in the original principal amount of
$5,000,000 (as amended from time to time, the “Loan A Note”), Secured Promissory
Note (Loan B) issued by Borrower, dated September 29, 2014 in the original
principal amount of $7,500,000 (as amended from time to time, the “Loan B
Note”), Secured Promissory Note (Loan C) issued by Borrower, dated August 7,
2015 in the original principal amount of $5,000,000 (as amended from time to
time, the “Loan C Note”), and Secured Promissory Note (Loan D) dated August 7,
2015 in the original principal amount of $7,500,000 (as amended from time to
time, the “Loan D Note” and collectively with the Loan A Note, the Loan B Note
and the Loan C Note, the “Notes”)

 

Dear Sir or Madam:

 

Lenders have agreed that as of March 3, 2017, Lenders shall accept payment of
(a) $9,241,891.89 to HCII, plus, if payment is made after 10:00 a.m. Eastern
time on March 3, 2017 (“Anticipated Payoff Date”), but prior to 10:00 a.m.
Eastern time on March 6, 2017, $2,426.62 for each day after the Anticipated
Payoff Date on which payment is received by HCII (the “Horizon Payoff Amount”),
(b) $6,477,501.57 to FCO V, plus, if payment is made after 10:00 a.m. Eastern
time on the Anticipated Payoff Date, but prior to 10:00 a.m. Eastern time on
March 6, 2017, $1,702.56 for each day after the Anticipated Payoff Date on which
payment is received by FCO V (the “FCO V Payoff Amount”) and (c) $7,385,347.73
to FCO VII plus, if payment is made after 10:00 a.m. Eastern time on the
Anticipated Payoff Date, but prior to 10:00 a.m. Eastern time on March 6, 2017,
$1,941.19 for each day after the Anticipated Payoff Date on which payment is
received by FCO VII (the “FCO VII Payoff Amount” and collectively with the FCO V
Payoff Amount, the “Fortress Payoff Amount”, and collectively with the Horizon
Payoff Amount and the FCO V Payoff Amount, the “Payoff Amount”) in repayment of
the outstanding Obligations under the Loan Agreement. The agreement of Lenders
hereunder to accept the Payoff Amount is conditioned on receipt of the Payoff
Amount no later than March 6, 2017.

 





312 Farmington Avenue, Farmington, CT 06032        (860) 676-8654        Fax
(860) 676-8655        horizontechfinance.com





 

Argos Therapeutics, Inc.March 2, 2017Page 2

 

Borrower acknowledges and agrees that the Horizon Payoff Amount and the Fortress
Payoff Amount is less than the full amount of the obligations that Lenders
assert is due under the Loan Agreement. In consideration for, among other
things, Lenders accepting less than full payment of the Obligations, Borrower
shall issue (a) a warrant to Horizon Technology Finance Corporation to purchase
up to 40,000 shares of Borrower’s common stock, (b) a warrant to Fortress Credit
Opportunities V CLO Limited to purchase up to 30,000 shares of Borrower’s common
stock, and (c) a warrant to Fortress Credit Opportunities VII CLO Limited to
purchase up to 30,000 shares of Borrower’s common stock, all with a term of five
years at a price equal to the closing price of the Borrower’s common stock on
March 3, 2017. On the date on which the Payoff Amount is tendered to the Lenders
by wire transfer as set forth below (such date, the “Payoff Date”), the Payoff
Amount will collectively constitute, automatically and without any further
action on the part of the Borrower or Lenders (i) payment in full of all
outstanding indebtedness and obligations owing to Lenders from the above
Borrower in connection with the Loan Agreement and Notes (excluding the Warrants
(as defined in the Loan Agreement)); (ii) termination of all unfunded
commitments to make credit extensions or financial accommodations to Borrower or
any other person under the Loan Agreement; (iii) termination and release of all
security interests and other liens of every type at any time granted to or held
by Collateral Agent and each Lender as security for such indebtedness; (iv)
termination, release and discharge of all other obligations of Borrower under
the Loan Agreement; and (v) termination of the Notes, which shall be of no
further force and effect; provided, however, the obligations set forth in
Section 10.3 of the Loan Agreement shall survive pursuant to Section 12.8
thereof and the Borrower’s obligations under the Warrants shall survive pursuant
to their terms.

 

On or as promptly as practicable following the Payoff Date, Lenders will
promptly deliver the original executed copies of the Notes marked “VOID” or
“CANCELLED” and shall, reasonably promptly following request by Borrower, sign
and deliver to Borrower such documents and take such other actions as Borrower
shall reasonably request to terminate all of Collateral Agent’s and Lenders’
liens and security interests in all assets of the Borrower.

 

On the Payoff Date, Borrower hereby releases each Lender, and its affiliates and
subsidiaries, and its and their respective managers, officers, directors,
employees, shareholders, investors, owners, agents and representatives, as well
as their successors and assigns, from any and all claims, obligations, rights,
causes of action, and liabilities, of whatever kind or nature, whether known or
unknown, whether foreseen or unforeseen, arising on or before the date hereof,
which Borrower ever had, now has or hereafter can, shall or may have for, upon
or by reason of any matter, cause or thing whatsoever, which are based upon,
arise under or are related to the Loan Agreement.

 

The Horizon Payoff Amount shall be tendered using the following wire
instructions:

 

Credit: Horizon Credit II LLC Bank Name: Key Bank Bank Address: 1000 S. McCaslin
Blvd.   Superior, CO 80027 Account No.:   ABA Routing No.:   Reference: Argos
Therapeutics, Inc. Payoff

 



 

Argos Therapeutics, Inc.March 2, 2017Page 3

 

The FCO V Payoff Amount shall be tendered using the following wire instructions:

 

Credit: Fortress Credit Opportunities V CLO Limited Bank Name: U.S. Bank N.A.
Account No.:   FFC   ABA Routing No.:   Reference: Argos/ Fortress Credit
Opportunities V CLO Limited Attention: Myra

 

The FCO VII Payoff Amount shall be tendered using the following wire
instructions:

 

Credit: Fortress Credit Opportunities VII CLO Limited Bank Name: U.S. Bank N.A.
Account No.:   FFC   ABA Routing No.:   Reference: Argos/ Fortress Credit
Opportunities VII CLO Limited
Attention: Myra

 

Please note that the above Payoff Amount assumes no principal paydown through
March 6, 2017. Nothing contained herein shall modify or amend the Borrower’s
obligation to make the scheduled payments set forth in the Notes, until such
time as each Lender has received the Payoff Amount. This Payoff Letter shall be
governed by the laws of the State of New York. This Payoff Letter may be
executed by any of the parties hereto on separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

Sincerely yours,

 



BORROWER:         ARGOS THERAPEUTICS, INC.                     By: /s/ Jeff
Abbey         Name: Jeff Abbey         Title: President and Chief Executive
Officer                     COLLATERAL AGENT:   LENDER:   HORIZON TECHNOLOGY
FINANCE
CORPORATION, a Delaware corporation   HORIZON CREDIT II LLC, a Delaware limited
liability company                           By: /s/ Robert D. Pomeroy, Jr.   
By: /s/ Robert D. Pomeroy, Jr.    Robert D. Pomeroy, Jr.   Robert D. Pomeroy,
Jr.   Chief Executive Officer   Chief Executive Officer  

 



 

Argos Therapeutics, Inc.March 2, 2017Page 4

 

LENDER:   LENDER:   FORTRESS CREDIT OPPORTUNITIES VII CLO LIMITED, as a Lender  
FORTRESS CREDIT OPPORTUNITIES V CLO LIMITED, as a Lender               By:  FCO
VII CLO CM LLC, its Collateral Manager   By:  FCO V CLO CM LLC, its Collateral
Manager               By:  /s/ Jason Meyer    By:  /s/ Jason Meyer    Name:
Jason Meyer   Name: Jason Meyer   Title: Chief Administrative Officer   Title:
Authorized Signatory  



 

 

 

 

 

 

 

 

 

 

 

